
	

116 SCON 8 IS: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to celebrate the birthday of King Kamehameha I.
U.S. Senate
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. CON. RES. 8
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2019
			Mr. Schatz (for himself and Ms. Hirono) submitted the following concurrent resolution; which was referred to the Committee on Rules and Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to celebrate
			 the birthday of King Kamehameha I.
	
	
		1.Use of Emancipation Hall for Event to Celebrate Birthday of King Kamehameha I
 (a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on June 11, 2019, for an event to celebrate the birthday of King Kamehameha I.
 (b)PreparationsPhysical preparations for the conduct of the event described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.
			
